Case 1:19-cv-01426-GBD-SDA Document 33 Filed 09/24/19 Page 1 of 1
Case 1:19-cv-01426-GBD-SDA Document 32 Filed 09/23/19 Page 1 of1

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law

 

 

Charles Joseph

D. Maimon Kirschenbaum
Denise A. Schulman

Josef Nussbaum

Lucas C. Buzzard

32 Broadway, Suite 601
New York, NY 10004
Phone (212) 688-5640
Fax (212) 688-2548
www.JK-LLP.com

 

September 23, 2019
VIA ECF

Hon. George B. Daniels
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312 Dated:__ SEP 2 4 2019

Re: Guanan v, 68" Street Café Inc.
No. 19 CV 1426
Withdrawal of objections to August 15, 2019 Order

 

Dear Judge Daniels:

We represent the Plaintiffs in the above-referenced action. On August 27, 2019, we filed
objections to Magistrate Judge Aaron’s August 15, 2019 Order denying Plaintiffs’ motion for
conditional collective certification. I write now to withdraw our objections, as in light of the
recent closure of Defendants’ restaurant, we currently intend to pursue the claims in this action
on behalf of the named Plaintiffs only. We thank the Court for its attention to this matter.

Respectfully submitted,

Me Schulman
